Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the claims
Claims 1, 2, 4-21 are pending, claim 3 has been cancelled.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-11-21 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-21 are rejected under 35 U.S.C. 103 as being unpatentable Nadeau et al. (6,280,779) in view of  Cheisen et al.   (2019/0343146) based on WO2018125621 filing dated of 12-15-2017) or Giffard (WO 2004/045303)  in view of  Bigeard et al. (WO/2009/003721)  and (Rayner et al. (2015/0208689) and further in view of  Poppel et al.  (5,792,404) and Muscroft (2009/0110778) and further in view of RU 2558537  (translation at the end of the document).   
Nadeau et al. discloses a pet food which is a meat chunk with gravy made by mixing ground meat and other ingredients, such as plasma and dry egg and emulsifying them , and extruding the mixture through a die, to produce 1/3 to 1 inch thick 12 inch wide emulsion sheet, which was passed through a steam tunnel and cooled to a firm solid sheet and sliced into ¾ X ¼ inch chunks and mixed with cooked gravy and canned (col. 4, lines 35-54)(abstract).  Pea fiber is mentioned in only one diet in Table VIII, Diet 8, lines 20-24 of col. 6. The other diets do not contain such.  Plasma and dried egg are disclosed are used in amounts of 0.5 to 7% and dried egg in amounts of 2 to 4% (col. 3, lines 1-12).  Claim 1 differs from the reference in cutting the cooked meat into slices having a thickness of about 0.5 to 2.5 mm.   Cheisen et al. discloses cutting or shredding the layers into discrete pieces of analog (0054).  Giffard discloses a process of making a pet food product by providing a packaged pet food product with slices of meat analogue in a sauce or gel in a rigid or semi rigid can or tray.  The meat analog (MA) can be thin slices with a thickness.  The analog can be made from meat, and vegetables, combined with gelatinized starch or gums (page 3, para. 3-7).  The fibrous analog can be made from chicken meat, binders and water (Table 1).  Claim 1 further differs from the reference in the process of extruding the MA and heating with steam and cutting into thin flakes.  The analog can be sliced to have a size from  0.5 to 10 mm and 5 to 30 mm and length 20-80 mm (page 5, para, 1-4, under Detailed Description).   
Bigeard et al. discloses a method of making an extruded food product by combining meat in amounts of 25 to 77%  and vegetable protein and adding water. The mixture is heated in the extruder and extruded through a die and cooled.  The mixture can include vegetable protein from gluten, soy and rice and legumes (0029, 0030).  The gluten contains starch in amounts of about 3% (0049).  Steam is seen to form in the extruder since it is heat to from 150 to 200 C.  Rayner et al.  discloses a process of making a pet food using meat ingredients and pea protein  and plasma (0006).  Since, the references discloses extruding a cutting to make various shapes, it would have been within the skill of the ordinary worker to cut to make thin flakes of a particular size.  
Therefore, it would have been obvious to heat an emulsion of ingredients to form a meat analog, and to slice the analog to any desired size piece or form as shown by the combined references.    
Cheisen et al.  discloses a binder containing plasma, and only pea fiber (0028 and 0029).   Also, Bigeard et al. discloses the use of vegetable protein (0030).  Rayner et al.  discloses a process of making a pet food using meat ingredients and pea protein  and plasma (0006), and Muscroft and Muschiolik et al. disclose using blood plasma and egg powder with oil which was solidified in the composition of the combined references since they are known to be used with animal protein and would have acted as firming agents, since plasma and egg are heat coagulatable.    Therefore, it would have been obvious to use known proteins with meat which would act as a firming agent, and to use only meat with plasma and egg powder component.   
 Therefore, it would have been obvious to make a composition containing only plasma and whole egg powder. As disclosed by Nadeau et al. in the method of the combined references.  
Claim 1 has been amended to require that the meat analog is grain free and does not contain any cereal, and previous also does not require pea protein or pea fiber.    RU 2558537 (8-10-2015) discloses that a meat emulsion that contains from 1-10% binders and 90-99% meal emulsion, and 1-10% binding substances, Description of the Invention, para. 4).  The reference discloses that binding agents can be plasma , gelatin, milk proteins.  (para. 16, under “Definitions”  starting with “Pieces of meat emulsion”).  Therefore, it would have been obvious to make a meat analog which is grain and cereal free.  

  However, claim 2 requires a particular amount of plasma in the meat analog of 6-9%.  Bigeard et al. discloses that 15-25% of vegetable protein can be used and 3% starch Ex. 1.  Since the firming agent can be proteins, this limitation is seen to be met by the protein of Bigeard et al.  Cheison et al discloses that the binder can be used in amounts of from 0.5 to 10% by weight (0041).  
Claim 5 requires particular amounts of steam in an oven, and  6 further requires the cooked meat analog has a temperature of from 50 to 70 C and claim 7, lower when it is cooked.  The combined reference disclose the use of a cooking extruder.  However, various types of cooking are well known as cooking with steam in an oven and Official Notice is taken of this.  It would have been within the skill of the ordinary worker to determine what type of heating apparatus to use and temperatures to cook the meat and how much steam to use depending on the particular ingredients and the end product required.  In a process claim one apparatus can be substituted for another for the same function.  In this case the extruder can be substituted for the oven, as the outcome is the same, of a cooked product.  
Claim 8 requires that the thin flakes are mixed with a gravy to have a particular ratio.  The reference to Giffard discloses slicing the meat analog in larger pieces.  Since slicing was shown as disclosed by the reference, it would have been within the skill of the ordinary worker to slice in particular sizes, since the reduction in size would not provide any unobvious results other than smaller pieces of analog, and it would have been within the skill of the ordinary worker to use whatever amount of gravy was deemed appropriate to make an acceptable product.  Also, Cheison et al. disclose combining product pieces with a sauce or gravy in a single serving or multi pack (0007).  
Claim 9 further requires vacuum sealing and retorting of the composition, and claim 10 that it is an all meat emulsion, and claim 11 that it is a pet food.  
Rayner discloses that the composition can be vacuum sealed and retort sterilized and that the food is a pet food, and a meat emulsion  (DETX 0067,001, 0103, 0104).  
	The limitations of claims 16, and 20 have been disclosed above and are obvious for those reasons.  
	The limitations of claim 12 have been disclosed above except for the amounts of ingredients of claims 4, 12, and  13 now require that the meat analog further contain only plasma and whole egg powder as firming agents.  The meat can be in amounts of 50-90% as disclosed by Cheisen et al. above.  Muschiolik et al. disclose a nut-like snack food product containing gluten, ox blood plasma and egg powder with oil and water.   Also RU ‘537 discloses the use of plasma (Pieces of meat para. as above.).  Claims 4 and 13 further requires the use of 50% plasma of the firming agent.  Poppel et al.  discloses making an emulsion of 20% plasma, whey powder,  tallow and water (detailed description, para. 22).  Poppel discloses the use of 20% plasma in an emulsion.  Cheison et al. discloses the use of from 20-30% blood plasma (claim 13 of Cheison).  Also, Cheison et al. disclose that ground animal material can be used in amounts of about 50-99 % (claim 16 of Cheison).  This could also include blood plasma, since it is an animal material.  Nadeau et al. discloses that the plasma can be used in amounts of 0.5 to 7%, and the dried egg in amounts of 2-4%, which would meet the limitation as in claims 4 and 13 of 60% egg powder by weight of plasma and meat and meat by-parts can be used in amounts of 69 - 85% of the meat chunk (col. 2, lines 1-15).  Therefore, it would have been obvious to use enough of a firming agent, such as plasma and dried egg for their known firming characteristics and coagulating characteristics in the process of the combined references, since they disclose that it was known to use plasma in analogs, and Poppel et al. and Cheison et al.  disclose that one can use various amounts, and Nadeau et al.  discloses the claimed amounts.  Therefore, it would have been obvious to make a product which contain meat and firming agents such as egg and plasma, as disclosed by Nadeau et al., and Muschiolike in the composition of Cheisen et al. and RU ‘537 for their known meat chunk compositions.  
Nothing is seen as in claim 14 that the extruded pieces are not irregular, since the reference to Giffard et al. discloses slicing in thin slices or that as in claim 15 that the ingredients are not  all natural ingredients, since the claimed ingredients have been disclosed as above.  Cheison et al. disclose extruding the cooked mixture into various forms as above.  
Claim 17 requires that the thin flakes are an all meat composition.  This limitation is not seen as limiting claim 12 which requires other ingredients in the thin flake composition.  As the use of meat has been disclosed, it would have been within the skill of the ordinary worker to use only meat in the composition.
Claim 18 requires that the thin flakes are a semi-moist food or wet food composition.  Bigeard et al. discloses in particularly, a method of making an extruded food product by combining meat in amounts of 25 to 77%  and vegetable protein and adding water which would have made a semi-moist food.
Claim 19 further requires that the thin flakes are made of particular ingredients which have been disclosed above along with other ingredients.  In summary, applicant claims a formula for making pet food products that use or eliminate common ingredients, and do not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  In this case, it would have been obvious to exclude various ingredients absent unexpected results.  
Claim 21 further requires particular amounts of ingredients.  Nadeau discloses  a composition containing  80.17 % moisture, 42% protein, 24% fat, and 7% ash (Table 4).  The other tables disclose various amounts as above.  Therefore, it would have been obvious to make a composition containing plasma and egg powder and water as disclosed by Nadeau in the composition of the combined references.  
				ARGUMENTS
	The arguments submitted 10-11-21 are moot due to a new reference.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
           /HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793 
	HFH 10-20-21